Ragan, C.
This is an appeal from the district court of Burt county. The appellant sued the appellees for an accounting, claiming due him from them $800. The appellees answered,' admitting $6 due appellant. The court found due the appellant $78.13. This decree was rendered March 31,1891. The transcript and the evidence for appeal were filed with the clerk of this court December 16, 1891, or more than six months after the rendition of the decree.
No petition in error has ever been filed in this court. We are precluded then from examining the evidence in the bill of exceptions, and trying this case either on appeal or error. The pleadings support the judgment. The findings and decree of the district court are
Affirmed.
Ryan, C., concurs.
*500Irvine, C., having presided in the court below, took no part in the decision here.